GROVER L. COVINGTON, Chief Judge,
dissenting.
I am unable to join in the majority opinion of this Court remanding this case to the trial judge for the purpose of having the judge take additional evidence from Berry-man Williams regarding his knowledge of the victim’s general reputation for truth. This was a bench trial, not a jury trial. The trial judge had ample opportunity to see and hear the alleged victim. He heard her version of what happened; he observed her demeanor. From his finding of guilty as charged, it is obvious that he believed her story of what happened on the occasion in question. I believe the evidence supports the conviction of David Robins on the charge of aggravated rape, La.R.S. 14:42. The accused had a fair trial. No reversible error was committed by the trial court. I would affirm the conviction and sentence.